Citation Nr: 0710070	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, in pertinent 
part, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable rating.  The veteran's 
disagreement with the noncompensable rating led to this 
appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in July 2006.  Because 
the Board was unable to produce a written transcript of the 
proceedings, the veteran was offered another hearing.  In 
March 2007, the veteran and a friend of his testified from 
the RO at a videoconference before the undersigned sitting in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection has been granted for bilateral hearing 
loss, and the veteran has disagreed with the initial 
noncompesnsable rating assigned by the RO.  Review of the 
record shows the most recent VA audiology examination was in 
September 2005.  At the March 2007 videoconference hearing, 
the veteran testified that he believes his hearing loss has 
increased in severity since that examination.  The veteran's 
friend who testified at the hearing agreed with that, and the 
veteran said that he can tell by their actions that people at 
his work also think his hearing has gotten worse.  In view of 
this testimony, it is the Board's judgment that the veteran 
should be provided a current VA audiology examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where veteran 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled him for 
another examination).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology 
examination of the veteran to determine 
the severity of his service-connected 
bilateral hearing loss.  All indicated 
tests should be performed.  

The claims file should be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to an initial compensable 
rating for bilateral hearing loss.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case that addresses all evidence added to 
the record since the February 2006 
statement of the case.  The veteran and 
his representative should be provided an 
opportunity to respond.  

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



